Title: 19. To Hendrik Calkoen, 26 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       19 Letter
       Sir
       Amsterdam October 26. 1780
      
      Question 19. Is not Peace very much longed for in America? might not this desire of Peace induce the People to hearken to Proposals appearing very fair, but which really are not So, which the People might be too quick in listening to, and the Government forced to accept?
      
      The People, in all Ages and Countries wish for Peace, human Nature does not love War. Yet this does not hinder Nations from going to War, when it is necessary, and often indeed for frivolous Purposes of Avarice, Ambition, Vanity, Resentment and Revenge. I have never been informed of more desire of Peace in America than is common to all Nations, at War. They in general know that they cannot obtain it, without submitting to Conditions, infinitely more dreadful than all the horrors of this War.
      If they are ever deceived it is by holding out to them false hopes of Independance and Great Britains Acknowledging it.
      The People of America are too enlightened to be deceived, in any great Plan of Policy. They understand the Principles and Nature of Government too well to be imposed on, by any Proposals short of their own Object.
      Great Britain has tryed So many Experiments to deceive them, without Effect that, I think it is Scarcely worth her while to try again. The History of these Ministerial and Parliamentary Tricks would fill a Volume. I have not records nor Papers to recur to: but if Mr. Calkoen desires it I could give him a Sketch from Memory, of these Artifices, and their success, which I think would convince him there is no danger from that Quarter.
      
      I have the Honour to be &c.
      
       John Adams
      
     